United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-41267
                        Conference Calendar



JOHNNIE R. PROPES,
                                         Plaintiff-Appellant,

versus

CITY MANAGER; RODNEY NOLES,
                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                   USDC No. 4:03-CV-162-RAS-DDB
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Johnnie R. Propes, Texas state prisoner # 1178904, appeals

the district court’s dismissal with prejudice of his pro se, in

forma pauperis, 42 U.S.C. § 1983 civil rights complaint as

frivolous and for failure to state a claim.   Propes alleged that

Plano, Texas, city officials conspired to discriminate against

him on the basis of his race by issuing citations to him for

violating city ordinances based on the mistaken belief that he

owned land which he, in fact, did not own.    He claimed that

Noles, an uncertified building inspector, had engaged in the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-41267
                                  -2-

wanton prosecution of code violations on residences owned by

African-Americans.

     We review a dismissal as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i) for an abuse of discretion.     Taylor v.

Johnson, 257 F.3d 470, 472 (5th Cir. 2001).    We review a

dismissal for failure to state a claim upon which relief may be

granted de novo.     Hart v. Hairston, 343 F.3d 762, 763-64 (5th

Cir. 2003); § 1915(e)(2)(B)(ii).

     Propes’s conclusory allegations of a race-based conspiracy

are insufficient to support a viable § 1983 claim.     See Brinkmann

v. Johnston, 793 F.2d 111, 113 (5th Cir. 1986).    Nor has Propes

demonstrated that either the citations or the warrants issued for

his arrest were motivated by discriminatory animus.     See Coleman

v. Houston Indep. Sch. Dist., 113 F.3d 528, 533 (5th Cir. 1997).

Accordingly, Propes’s appeal lacks an arguable basis in law and

fact and is frivolous.     See Berry v. Brady, 192 F.3d 504, 507

(5th Cir. 1999).     Because the appeal is frivolous it is

dismissed.   See 5TH CIR. R. 42.2.

     In Propes v. Dretke, No. 04-50822 (5th Cir. Apr. 20, 2005),

we imposed the 28 U.S.C. § 1915(g) bar against Propes.       We warn

Propes that further filing of frivolous complaints or pleadings

may result in additional sanctions against him.

     Propes’s motion for the appointment of counsel on appeal is

denied.

     APPEAL DISMISSED AS FRIVOLOUS; MOTION DENIED; SANCTION

WARNING ISSUED.